DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because they do not apply to the new reference. 
Note, while Lee discloses an oxidizer supply line, when combined with the teaching of an ambient air intake by Stone, the skilled artisan would appreciate that the oxidizer supply line of Lee would be obsolete, resulting in the claimed embodiment.  This is similar as to how the instant specification discloses both embodiments with and without an oxidizer supply line. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0082022), in view of Bussing et al. (“Bussing”; US 5,873,240) and Stone (US 5,660,038).
Regarding claim 1: Lee discloses a rotary detonation rocket engine generator system for producing electrical energy, comprising: 
a fuel supply source (paragraph 0050);
an axial drive shaft (120) operably coupleable to an electrical generator (150); 
at least one support arm (122) coupled to and extending radially from the axial drive shaft; and 
at least one detonation rocket engine (140) supported at an end of the at least one support arm, 
the at the at least one detonation rocket engine having a combustion chamber in fluid communication with the fuel supply source via a fuel supply line to transfer fuel from the fuel supply source to the combustion chamber (paragraph 0050), and 
wherein, in response to ignition and combustion of the fuel supplied to the at least one detonation rocket engine, a thrust force generated by the at least one detonation rocket engine causes rotation of the axial drive shaft to drive the electrical generator to produce electrical energy (paragraph 0046).
Lee does not explicitly disclose an air inlet operable to supply ambient air to the combustion chamber by forward movement of the at least one detonation rocket engine, wherein the fuel mixes with the air for combustion without an oxidizer supply line to the combustion chamber, and wherein the at least one detonation rocket engine is a pulse detonation rocket engine.

And, Bussing discloses the at least one detonation rocket engine is a pulse detonation rocket engine (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rocket engine of Lee to utilize the air intake of Stone to simplify the design and to modify the rocket engine of Lee to be a pulse detonation rocket engine, as disclosed by Bussing, in order to devise an efficient system (column 1, line 43).
Regarding claim 2: Lee discloses the at least one support arm comprises opposing support arms (122, 124), and wherein the at least one detonation rocket engine comprises opposing detonation rocket engines each coupled to a respective one of opposing support arms (140, 145).
Regarding claim 3: Lee discloses the axial drive shaft comprises an axial fluid channel (130) extending through the axial drive shaft, and wherein the opposing support arms each include a radial fluid channel (115, 116) in fluid communication with the axial fluid channel and the opposing detonation rocket engines, such that the radial fluid channels and the axial fluid channel define a fuel supply line which supplies the fuel to the opposing detonation rocket engines (paragraph 0050).
Regarding claim 4: Lee discloses a rotary union device coupled to the axial drive shaft which transfers fuel from the fuel supply source and into the axial fluid channel of the axial drive shaft (paragraph 0050).
Regarding claim 6: Lee discloses the opposing support arms define a rotational diameter from about 15 feet to about 50 feet (paragraph 0073, about 15 feet).
Regarding claim 7: Lee discloses the opposing detonation rocket engines comprise a pair of detonation rocket engines (140, 145), and wherein the opposing support arms comprise a pair of support arms coupled to and extending generally orthogonally from the axial drive shaft and supporting respective detonation rocket engines, such that the detonation rocket engines are separated from each other by approximately 180 degrees (Fig. 3B).
Regarding claim 8: Lee discloses the opposing detonation rocket engines comprise detonation rocket engines separated substantially equally from each other around a circumferential envelope defined by rotary motion of the detonation rocket engines (as shown in Fig. 2B).
Lee does not explicitly disclose the opposing detonation rocket engines comprise at least three detonation rocket engines.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the opposing detonation rocket engines of Lee to include at least three rocket engines in order to produce more power.
Regarding claim 9: Lee discloses detonation rocket engines, but does not explicitly disclose at least three to eight detonation rocket engines.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the opposing detonation rocket engines of Lee to include at least three to eight rocket engines in order to produce more power.
Regarding claim 11: Lee discloses the at least one detonation rocket engine comprises a linear detonation combustor (70, Fig. 1B), but does not explicitly disclose a plurality of parallel linear detonation tubes.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include a plurality of linear detonation tubes in order to increase the power of the system.
Regarding claim 14: Lee discloses a housing (110) that encloses the at least one detonation rocket engine, the at least one support arm, and at least a portion of the axial drive shaft (Fig. 2A).
Regarding claim 15: Lee discloses the housing further comprises a fluid outlet (141, Fig. 2B) configured to allow removal of exhaust products from within the housing.
Regarding claim 16: Lee discloses the axial drive shaft is configured to be oriented vertically relative to a ground surface during operation (as shown in Fig. 2A).
Regarding claim 17: Lee discloses the at least one detonation rocket engine comprises a pair of detonation rocket engines (140, 145), and wherein the at least one support arm comprises a pair of support arms (122, 124) coupled to the axial drive shaft and extending in generally opposite directions from each other about the axial drive shaft, wherein each of the axial drive shaft and the pair of support arms comprise a fuel supply channel for supplying fuel to the pair of detonation rocket engines (paragraph 0050).
Regarding claim 18: Lee discloses the electrical generator coupled to the axial drive shaft (Fig. 2A).
Regarding claim 19: Lee discloses a method of producing electricity, comprising: 
supplying a fuel (via 130) to a combustion chamber of at least one detonation rocket engine (140) which is radially coupled to an axial drive shaft (121); 
and igniting the fuel to cause combustion in the at least one detonation rocket engine to generate a thrust force that causes the at least one detonation rocket engine to rotate the axial drive shaft, which generates electrical energy with an electrical generator coupled to the axial drive shaft (paragraph 0046).
Lee does not explicitly disclose supplying ambient air to the combustion chamber by forward movement of the at least one detonation rocket engine, wherein the fuel mixes with the air for combustion without an oxidizer supply line to the combustion 
However, Stone discloses supplying ambient air to the combustion chamber (37) by forward movement of the at least one detonation rocket engine, wherein the fuel (via 43) mixes with the air for combustion without an oxidizer supply line to the combustion chamber (column 3, lines 44-48).
And, Bussing discloses the at least one detonation rocket engine is a pulse detonation rocket engine (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rocket engine of Lee to utilize the air intake of Stone to simplify the design and to modify the rocket engine of Lee to be a pulse detonation rocket engine, as disclosed by Bussing, in order to devise an efficient system (column 1, line 43).
Regarding claim 20: Lee discloses wherein supplying the fuel to the at least one detonation rocket engine comprises supplying fuel through fuel supply channels of the axial drive shaft and of the at least one support arm (Fig. 3A, paragraph 0050).
Regarding claim 21: Lee discloses the fuel to the at least one detonation rocket engine comprises transferring the fuel through a fuel inlet of a rotary union device fluidly coupling a fuel source to an axial fuel channel (130) of the axial drive shaft (paragraph 0050).
Regarding claim 22: Lee discloses a power generator (100) comprising the at least one detonation rocket engine (140, 145), the axial drive shaft, and the electrical generator, the power generator further comprising at least one support arm (122) .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Stone, and Bussing, as applied to claim 1 above, further in view of McCollum (US 2,474,685).
Regarding claim 12: Lee discloses at least one support arm, but does not explicitly disclose the at least one support arm has an aerodynamic cross-sectional profile.
However, McCollum discloses the at least one support arm (12, Fig .1) has an aerodynamic cross-sectional profile.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the support arm of Lee to have the aerodynamic profile of McCollum in order to reduce the drag.
Regarding claim 13: Lee discloses a radial support arm but does not explicitly disclose the aerodynamic cross-sectional profile is tapered in a radial direction from proximate the axial drive shaft to the at least one detonation rocket engine supported by the at least one support arm.
However, McCollum discloses the aerodynamic cross-sectional profile is tapered in a radial direction from proximate the axial drive shaft to the at least one detonation rocket engine supported by the at least one support arm (as shown in Fig. 1).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832